Citation Nr: 0515223	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hypothyroidism, multi-nodular thyroid disease, 
claimed as residual of radiation exposure.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to an effective date earlier than March 26, 
2002, for service connection for residuals of subtotal 
colectomy for adenocarcinoma of the colon.

4.  The propriety of the initial 20 percent disability rating 
for residuals of subtotal colectomy for adenocarcinoma of the 
colon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  In a May 2002 rating decision, the RO denied 
the veteran's application to reopen a claim of entitlement to 
service connection for the claimed thyroid disability.  In 
that decision, the RO also granted service connection for 
residuals of subtotal colectomy for adenocarcinoma of the 
colon and assigned that disability a 10 percent rating, 
effective from March 26, 2002.  The veteran perfected an 
appeal regarding the thyroid disability claim denial, and as 
to the rating assigned for the colon disability.  

In a May 2003 rating decision, the RO denied a claim for an 
earlier effective date for the grant of service connection 
for the colon disability.  In a June 2004 rating decision, 
the RO denied a claim for service connection for 
osteoporosis.  The veteran perfected appeals as to both of 
these denials.

In a December 2004 rating decision, the RO increased the 
assigned rating for the colon disability to 20 percent, 
effective from March 26, 2002.  Since this increase did not 
constitute a full grant of the benefit sought, the evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993). 

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2004).
The issues of (1) whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for hypothyroidism, multi-nodular thyroid 
disease, and (2) entitlement to service connection for 
osteoporosis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  In October 1996, the Board denied service connection for 
cancer of the colon.

3.  The date of receipt of the veteran's reopened claim for 
service connection for residuals of subtotal colectomy for 
adenocarcinoma of the colon was February 22, 2001.

4.  By a rating action dated in May 2002, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of subtotal colectomy for adenocarcinoma of the 
colon, based on a liberalizing change in the law which became 
effective on March 26, 2002.

5.  Residuals of subtotal colectomy for adenocarcinoma of the 
colon are manifested by symptoms of diarrhea and constipation 
with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The Board's October 1996 decision that denied service 
connection for cancer of the colon is final.  38 U.S.C.A. § 
7103 (West Supp. 1996); 38 C.F.R. § 20.1100 (1996).

2.  The criteria for an effective date earlier than March 26, 
2002, for service connection for the residuals of subtotal 
colectomy for adenocarcinoma of the colon, have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.114(a) 
(2004).

3.  The criteria for a 30 percent evaluation, and no more, 
for residuals of subtotal colectomy for adenocarcinoma of the 
colon have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7329 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim. 

The RO notified the appellant consistent with requirements 
under the VCAA in a several letters dated between 2002 and 
2005, and in the two statements of the case and the 
supplemental statement of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claims, which evidence 
she was expected to submit, and which evidence VA would 
attempt to obtain for her.  She was also requested to inform 
the RO of any further evidence she wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In December 2004, the case was readjudicated, satisfying the 
timing requirements of the VCAA.  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.

II.  Entitlement to an Earlier Effective Date

The veteran seeks an effective date earlier than March 26, 
2002, for service connection for residuals of subtotal 
colectomy for adenocarcinoma of the colon.  

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).  Generally, the effective date of an award of 
service connection shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).  

For claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

Where, however, compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary of the VA (Secretary) or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

In an October 1996 decision, the Board denied service 
connection for cancer of the colon.  That decision is final.  
38 U.S.C.A. § 7103 (West Supp. 1996); 38 C.F.R. § 20.1100 
(1996).

Thereafter, the veteran's claim of entitlement to service 
connection for the residuals of colon cancer was received by 
the RO in February 2001.  In a May 2002 rating decision, the 
RO granted service connection for residuals of subtotal 
colectomy for adenocarcinoma of the colon, based on 
presumptive service connection pursuant to 38 C.F.R. § 
3.309(d)(2)(xix), effective from March 26, 2002.  The grant 
was made because of a liberalizing change to 38 C.F.R. § 
3.309(d).  

On January 25, 2002, changes were published in the Federal 
Register which granted presumptive service connection for 
certain diseases, including colon cancer, for veterans who 
had participated in radiation-risk activities in service.  67 
FR 3612 (January 25, 2002).  That change became effective 
March 26, 2002.  

Thus in this case, even if the initial manifestations of the 
colon cancer occurred earlier and even though her claim for 
service connection had been received prior to that date, the 
effective date of the liberalizing issue controls.  The law 
is dispositive of the issue; and, therefore, the effective 
date of service connection can be no earlier than March 26, 
2002.  Accordingly, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran's representative argues to the contrary that an 
earlier effective date is warranted pursuant to a line of 
cases which creates a limited exception to the statutory 
provisions governing the assignment of effective dates.  The 
holding of the United States Court of Appeals for the Ninth 
Circuit in the case of Nehmer et al v. Veterans' 
Administration of the Government of the United States 
("Nehmer III"), No. 01-15325 (9th Cir., filed April 1, 2002).  
The Court of Appeals' Nehmer III decision is the latest in a 
line of cases that concern VA disability compensation 
benefits for diseases resulting from exposure to herbicide 
(Agent Orange).

In 1989, the United States District Court for the Northern 
District of California voided VA's regulations governing 
eligibility for disability benefits pursuant to the 
"Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act," 98 Stat. 2725 (1984), holding that VA had 
applied a too-stringent standard when determining which 
diseases are sufficiently linked with Agent Orange to qualify 
a veteran for benefits.  Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I").

In 1991, the parties to that case entered into a court-
approved Stipulation and Order ("Stip. & Order") setting 
forth VA's ongoing responsibilities for further rulemaking 
and disability payments to class members.  See Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d 1175, 1177 
(N.D. Cal. 1999) ("Nehmer II") (describing the Stip. & 
Order).  The district court held in Nehmer II that the Stip. 
& Order specifically provided that, when service connection 
is later granted based on revised regulations, payment of 
benefits shall be retroactive to the date of receipt of the 
veteran's original claim for benefits.  The Court of Appeals 
affirmed; Nehmer III.

The appellant has essentially argued that VA must apply the 
Nehmer decision to all special classes of veterans, and that 
the application of the Nehmer decision in the instant claim 
for an earlier effective date of a "presumptive" disability 
is warranted for Atomic Veterans as a special class of 
veterans, similar to its application to Agent Orange Exposed 
veterans.  

The Nehmer decisions, however, specifically concerned VA's 
regulations regarding veterans who develop various 
disabilities following exposure to herbicide, not ionizing 
radiation.  While the Nehmer courts voided VA's regulations 
concerning service connection for herbicide exposure, their 
decisions did not mention and so left intact VA's regulations 
regarding service connection for disabilities resulting from 
exposure to ionizing radiation.

Further, the holding in the Nehmer decisions was subsequently 
incorporated in regulatory form at 38 C.F.R. § 3.816 (2004).  
That regulation shows that Nehmer was specifically for 
disabilities resulting from herbicide exposure, not from 
ionizing radiation.  Under that regulation, awards under the 
Nehmer Court Orders for disability or death caused by a 
condition presumptively associated with herbicide exposure, 
provides, in pertinent part, as follows: (a) Purpose.  This 
section states effective-date rules required by orders of a 
United States district court in the class-action case of 
Nehmer v. United States Department of Veterans Affairs, No. 
CV-86- 6160 TEH (N.D. Cal.).  (b) Definitions.  For purposes 
of this section-(1) Nehmer class member means: (i) A Vietnam 
veteran who has a covered herbicide disease.  38 C.F.R. § 
3.816 (a), (b) (2004).  It does not cover World War II 
veterans with a disease resulting from radiation.

In this case, service connection for residuals of subtotal 
colectomy for adenocarcinoma of the colon was granted 
specifically based on the promulgation of a revised 
regulation in early 2002 that added cancer of the colon to 
the list of disabilities for which service connection shall 
be presumed following exposure to ionizing radiation.  See 38 
C.F.R. § 3.309(d)(2)(xix) (2002).  The revision to § 3.309 
was effective March 26, 2002.  The final regulation was 
published in the Federal Register at 67 Fed. Reg. 3612 (Jan. 
25, 2002).  

In discussing the comments on VA's proposed regulation, the 
Supplementary Information in the Federal Register notes the 
following: 

That one commenter stated that the effective date for claims 
that VA previously denied but are now granted under these new 
regulations should be the date of the original claim.  The 
commenter urged that veterans exposed to radiation be given 
the same consideration as veterans exposed to Agent Orange 
under Nehmer v. United States Veterans Admin., C.A. No. C-86-
6160 TEH (N.D. Cal.).  Section 5110 of title 38 United States 
Code and 38 C.F.R. 3.114 establish effective date 
requirements that are binding on VA. Those requirements limit 
retroactive awards to no earlier than the effective date of a 
liberalizing statute or regulation, such as this rulemaking.  
The Nehmer lawsuit and court rulings do create an exception 
to these effective date rules, but the Nehmer case is limited 
to only diseases linked to herbicide exposure under 38 C.F.R. 
3.309(e).  We have no authority to expand the exceptions 
established by the Nehmer court to include claims filed under 
3.309(d).  We therefore make no change based on this comment.

67 Fed. Reg. at 3614.

In conclusion, when the RO in this case granted service 
connection for residuals of subtotal colectomy for 
adenocarcinoma of the colon, based on the revised regulation, 
it properly established the effective date for that grant as 
the effective date of the revised regulation, March 26, 2002.  
38 C.F.R. § 3.114(a).

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for an effective date earlier than March 
26, 2002, for service connection for residuals of subtotal 
colectomy for adenocarcinoma of the colon is denied.

III.  The Propriety of the Initial 20 Percent Disability 
Rating for Residuals of Subtotal Colectomy for Adenocarcinoma 
of the Colon

The veteran is seeking an initial rating in excess of 20 
percent for her service-connected residuals of subtotal 
colectomy for adenocarcinoma of the colon. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as in this case, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes here that the veteran is a retired nurse.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, with an emphasis on the more recent evidence 
dated beginning from the year prior to the grant of service 
connection.  The more recent evidence consists of contentions 
of the veteran; various VA medical records reflecting 
treatment through 2004 for different medical conditions and 
disorders; and the report of VA examination in December 2003.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

The rating issue on appeal is one addressing the digestive 
system. General rating considerations for diseases of the 
digestive system are contained in 38 C.F.R. §§ 4.110- 4.113 
(2004).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (2004).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004).

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  VA's General Counsel, in 
a precedent opinion, held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  

Specifically, 38 C.F.R. §§ 4.112 and 4.114 were amended and 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised. Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  The changes, however, did 
not involve rating criteria under Diagnostic Codes 7319 
(irritable bowel syndrome) or 7329 (resection of large 
intestine).  See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).

Prior to July 2, 2001, a 100 percent disability evaluation 
was assigned for malignant growths of the digestive system 
for the 1-year period following the cessation of surgical 
treatment.  38 C.F.R. § 4.114 (Diagnostic Code 7343).  
Thereafter, if there had been no local recurrence or 
metastases, the rating was to be made on residuals. Id.  
Under the new criteria, a 100 percent rating is assignable 
for malignant neoplasms of the digestive system, exclusive of 
skin growths.  38 C.F.R. § 4.114 (Diagnostic Code 7343).

The Note following this regulation indicates that a rating of 
100 percent shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  38 C.F.R. § 4.114; Diagnostic Code 
7343, including Note (effective July 2, 2001).  Six months 
after discontinuance of such treatment, the appropriate 
disability rating is to be determined by mandatory VA 
examination. Id.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e).  Id.  If there has been no local 
recurrence or metastasis, the rating will be made on 
residuals. Id.

In evaluating residuals of resection of large intestine, 
severe symptoms, objectively supported by examination 
findings, warrant a 40 percent rating. With moderate 
symptoms, a 20 percent rating is to be assigned.  If there 
are slight symptoms, a 10 percent rating is to be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7329.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as indicated by the clinical 
record, clinically significant weight loss has not been shown 
to be a manifestation of the veteran's service-connected 
colon disability.  During VA examination in December 2003, 
the examiner noted that the veteran gained weight, going from 
150 to 153 pounds, over two years.

Consequently, based on the foregoing, the Board finds that it 
is unnecessary to undergo a comparison of the old and new 
criteria under 38 C.F.R. § 4.112 to determine which is more 
favorable to the veteran. 

The veteran is currently assigned a 20 percent rating under 
Diagnostic Code 7329 for large intestine resection with 
moderate symptoms.  The next higher rating of 40 percent is 
warranted only if the veteran has manifested symptoms that 
would be considered severe, and are objectively supported by 
examination findings. 38 C.F.R. § 4.114, Diagnostic Code 
7329.

The report of the most recent VA examination of the colon 
disability was in December 2003.  That report shows a 
clinical history as reflected in the diagnosis below.  That 
report also shows that the veteran reported that her 
residuals of subtotal colectomy for adenocarcinoma of the 
colon, have been manifested mostly by daily diarrhea, and 
constipation about three times a month.  She has no fecal 
incontinence, and has gas pain at times on the left side that 
occurs about twice a week and lasts two hours or less.  She 
reported having no nausea or vomiting.  She denied having a 
fistula.  She was currently taking Ducosate to prevent 
constipation.  She complained of tiredness due to her thyroid 
condition.  She said there was no effect on her activities of 
daily living except that she needed to stay close to a 
bathroom.

On examination, the veteran was five foot eight and one-half 
inches in height and weighed 153 pounds.   The examiner made 
a finding of no malnutrition.  Examination of the abdomen 
revealed a surgical scar midline, white, nontender, 26 cm by 
1 mm.  She had normoactive bowel sounds.  The abdomen was 
nontender, soft, with no masses noted.  The report contains a 
diagnosis of residual asymptomatic scar and chronic benign 
colon polyps removed in 1967 and 1968;  two polyps removed, 
one benign, the other was precancerous in 1992; and bowel 
obstruction in 1999 and had surgery for lysis of adhesions.

Given the evidence regarding symptoms of diarrhea and 
constipation, the evaluation of the colon disability under 
38 C.F.R. § 4.114, Diagnostic Code 7319, has been considered.  
Under Diagnostic Code 7319, severe irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent rating, 
which is the maximum assignable under that code.  

The Board is of the opinion that the veteran's symptomatology 
due to her service-connected colon disability approximates 
the criteria for a 30 percent rating under Diagnostic Code 
7319.  As the veteran is competent to describe the symptoms 
of daily diarrhea, and constipation about three times a 
month, the Board finds that there is competent evidence of 
severe symptoms, with diarrhea or alternating diarrhea and 
constipation, constituting more or less constant abdominal 
distress.  

However, the Board does not find that the competent evidence 
shows that an evaluation is warranted in excess of 30 percent 
during the relevant period.  First, the maximum schedular 
rating allowable under Diagnostic Code 7319 is 30 percent.

The Board notes that under Diagnostic Code 7329, an 
evaluation of 40 percent is assignable, however, in order to 
warrant a 40 percent rating, the symptoms must be objectively 
supported by examination findings.  38 C.F.R. § 4.114, 
Diagnostic Code 7329.  In this case, the examiner noted no 
objective findings on examination.  The surgical scar was 
nontender, she had normoactive bowel sounds, the abdomen was 
soft and nontender, and no masses were noted.  

Further, there are no indications showing any recurrence of 
her initial disease and she denied any weight change, or 
other related symptoms other than as discussed above.  There 
is no evidence of recent recurrent malignant neoplastic 
lesions or colonic polypoid masses or any obstruction.  Also, 
as discussed earlier, review of the record shows no 
significant weight loss, and in fact, indicates that the 
veteran's weight has generally increased as reflected in the 
recent VA examination, which showed an increase over the 
previous two years.

A higher rating than 30 percent is assignable if the 
veteran's disability meets the criteria for another 
diagnostic code for a similar disorder.  In this instance a 
higher rating under Diagnostic Code 7323, ulcerative colitis, 
provides for a 40 percent rating where is daily fatigue, 
malaise, and anorexia with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period. 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2003).  A higher rating is not warranted under this code 
since the veteran has denied malaise, anorexia, nausea, 
vomiting, and fatigue associated with the colon disability.  

Moreover, there are no reported complaints of right upper 
quadrant pain or incapacitating episodes lasting four to six 
weeks.  Likewise, a higher rating of 60 percent is not 
warranted under 38 C.F.R. § 4.114, Diagnostic Code 7323 
(2004), which requires severe ulcerative colitis with 
numerous attacks a year and malnutrition with fair health 
during remissions.  At no time was there evidence of 
malnutrition or only fair health during remissions.  
Therefore, an evaluation in excess of 30 percent under any of 
these codes is not warranted.

In reaching this determination, the Board has also determined 
that the 30 percent evaluation represents the highest rating 
warranted during the appeal period. Fenderson v. West 12 Vet. 
App. 119 (1999).  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The December 2003 
examination findings, as discussed above, persuasively 
demonstrate the schedular rating is adequate in this case.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
in excess of that granted herein.  As the preponderance of 
the evidence is against the claim for an initial rating in 
excess of 30 percent for residuals of subtotal colectomy for 
adenocarcinoma of the colon, the benefit of the doubt 
doctrine in this respect is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than March 26, 2002, 
for the grant of service connection for residuals of subtotal 
colectomy for adenocarcinoma of the colon is denied.

A 30 percent rating for residuals of subtotal colectomy for 
adenocarcinoma of the colon is granted, subject to 
regulations applicable to the payment of monetary benefits. 


REMAND

The veteran contends that her thyroid condition was directly 
due to her inservice exposure to radiation, and that she has 
submitted new and material evidence to reopen the claim for 
service connection for that claimed disorder.  The veteran 
asserts that she was exposed to radiation during service in 
World War II when she was stationed in Japan near Hiroshima 
after an atomic bomb was dropped on that city.  

Previously in an October 1996 Board decision, the Board 
denied service connection for multinodular thyroid disease 
due to radiation exposure.  That Board decision is final.  38 
U.S.C.A. § 7103 (West Supp. 1991); 38 C.F.R. § 20.1100 
(1996).  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In the October 1996 Board decision, the Board denied service 
connection based in part on a finding that the veteran was 
exposed to less than one rem of radiation during service and 
that there was no reasonable possibility that the veteran's 
radiation exposure caused multinodular thyroid disease.  In 
this connection, the evidence available at the time of that 
Board decision include the following.  First, beginning in 
September 1976, there is evidence of thyroid symptomatology, 
first diagnosed in 1976 as multinodular goiter with 
hypothyroidism.

Letters received from the Defense Nuclear Agency in April 
1990 and October 1991 indicated that Army historical records 
showed that the veteran was assigned to a location 
approximately 10 miles from Hiroshima, from November 25, 1945 
to March 12, 1946.  These letters indicated that the maximum 
possible dose using all worst case assumptions during the 
full occupation of Hiroshima (September 1945 to March 1946) 
was less than one rem.
 
A VA memorandum from the Assistant Chief Medical Director for 
Environmental Medicine and Public Health to the Chief 
Benefits Director, dated in February 1992, noted that the 
Veterans Health Administration had reviewed the file of the 
veteran. The memorandum indicates that the veteran was 
reported to have received a maximal dose of less than 1.0 rem 
at age 26.  The gamma dose was reconstructed. The memorandum 
indicates that the veteran developed adenocarcinoma of the 
colon 19 years after exposure and multinodular thyroid 
disease with hypothyroidism 30 years after exposure.  The 
memorandum indicated that it was very unlikely that external 
gamma exposures of less than one rad to adults would be 
detectably associated with benign thyroid nodules.  The 
memorandum cites references to support its findings and 
conclusions, and further indicates that the veteran's dose 
was lower than the cited value and it was unlikely that the 
disease could be attributed to exposure to ionizing radiation 
during service.

Although submission of new and material evidence is required 
before VA may reopen and review a claim that has been 
previously denied, on review of the evidence and procedural 
history, the Board finds that to ensure full compliance with 
due process requirements, a remand is necessary in this 
matter.

A crucial element of this case is the question of the amount 
of radiation dosage received by the veteran while on active 
duty.  As noted above, the veteran was found to have been 
exposed to a maximum possible dose using all worst case 
assumptions of less than one rem.  This finding was last 
addressed in the October 1991 memorandum discussed above.  
Based on that estimated exposure, the February 1992 opinion 
was that it was unlikely that the thyroid disease could be 
attributed to exposure to ionizing radiation during service. 

Since the issue of radiation dosages were last addressed, the 
National Research Council (NRC) published a report on May 8, 
2003 that found that the methods used by the Defense Threat 
Reduction Agency (DTRA) to calculate upper bound dose 
estimates for both internal and external doses was highly 
uncertain.  See Fast Letter 04-20 (Sept. 20, 2004).  Since 
then, DTRA has been recalculating all dose estimate requests 
received prior to May 8, 2003.  The ROs have been directed to 
send cases back to DTRA for a reconstructed dose estimate if 
the radiation exposure claim falls within the purview of 38 
C.F.R. § 3.311 and the reconstructed dose estimate letter 
predates May 8, 2003.

Because the most recent documentation addressing radiation 
dosages predates May 8, 2003, a remand is indicated including 
contacting the DTRA to include if feasible, obtaining a 
dosage estimate from DTRA to be obtained under the new 
methodology.

Given the development noted above, the Board observes that an 
adjudication of the issue of entitlement to service 
connection for osteoporosis, claimed in part as secondary to 
the claimed thyroid disorder, should be deferred until the 
completion of all recommended development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should contact the Defense 
Threat Reduction Agency (DTRA) to obtain 
information regarding the veteran's 
possible exposure to radiation in 
service, including if possible, a dosage 
estimate using the revised methodology 
for calculating reconstructed dosage 
estimates.  The information to be 
reviewed includes the veteran's 
contentions that she was exposed to 
radiation while serving in Japan near 
Hiroshima.

2.  Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1). See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claims (that 
new and material evidence has been 
submitted regarding the claimed thyroid 
disability, and entitlement to service 
connection for osteoporosis).  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


